                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


CHICAGO MERCANTILE EXCHANGE INC., )
                                     )
           Plaintiff,                )
                                     )
           vs.                       )                  Case No. 18 C 1376
                                     )
ICE CLEAR US, INC., ICE CLEAR EUROPE )
LIMITED, and INTERCONTINENTAL        )
EXCHANGE, INC.,                      )
                                     )
           Defendants.               )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Chicago Mercantile Exchange Inc. (CME) has sued ICE Clear US, Inc., ICE

Clear Europe, Limited, and Intercontinental Exchange, Inc. (ICE) for trademark

violations, unfair competition, breach of contract, and deceptive practices. The

defendants have asserted counterclaims. Each side moved for partial summary

judgment, and the Court issued an opinion in which it ruled on those motions. CME has

moved to alter the Court's opinion.

                                      Background

       The Court assumes familiarity with this case's factual and procedural

background, which the Court has described in prior written opinions. See Chi.

Mercantile Exch. Inc. v. ICE Clear US, Inc., No. 18 C 1376, 2020 WL 1042038, at *1–3

(N.D. Ill. Mar. 4, 2020) ("CME 2"); Chi. Mercantile Exch. Inc. v. ICE Clear US, Inc., No.

18 C 1376, 2019 WL 414663, at *1 (N.D. Ill. Feb. 1, 2019).
       The Court summarizes the factual and procedural history relevant to the present

motion as follows. The parties' dispute concerns an incontestable trademark CME owns

that relates to a method it developed for financial institutions to assess the risk of

portfolios. In June and July 2007, ICE Clear US and ICE Clear Europe (the "ICE

Licensees") entered into license agreements with CME to use the mark. Those

agreements terminated in June and July 2017, but the ICE Licensees continued to use

the mark for at least some time after the agreements' termination. As indicated, CME

asserted claims against the defendants for trademark infringement under 15 U.S.C. §

1114, unfair competition under 15 U.S.C. § 1125(a), parallel state law claims, and

breach of contract, among other things. 1

       In its motion for summary judgment, CME contended that the ICE Licensees

used the mark during the terms of the license agreements in a manner it contended the

agreements did not permit. CME argued it was entitled to summary judgment on its

claims for trademark violations and breach of contract based in part on this conduct.

The defendants contended that they could not be held liable on claims for trademark

violations or breach of contract during the terms of the license agreements because

CME had not asserted such claims in its complaint.

       On March 4, 2020, the Court granted each side's motion for summary judgment

in part and denied each side's motion in part. CME 2, 2020 WL 1042038, at *22. The




1 CME asserted claims of deceptive trade practices in violation of 815 Ill. Comp. Stat.
510/1 and unfair competition under Illinois common law. These state law claims are
subject to the same standards as the federal trademark infringement claims. CME 2,
2020 WL 1042038, at *10 n.8. The Court will refer to the state and federal trademark
infringement and unfair competition claims collectively as claims involving "trademark
violations."
                                              2
Court concluded that CME's complaint did not contain well-pleaded facts supporting

claims of trademark violations or breach of contract by the ICE Licensees during the

terms of the license agreements and therefore that its assertion of claims for trademark

violations or breach of contract during that particular timeframe constituted de facto

amendments to the complaint. Id. at *17, 21. The Court declined to approve these de

facto amendments, concluding that this would cause unreasonable delay and would

unfairly prejudice the defendants. Id. at *18, 21. In the relevant sections of its opinion,

however, the Court said this: "The Court . . . grants defendants' cross-motion for

summary judgment on the trademark counterfeiting, trademark infringement, unfair

competition, and parallel state law violations that CME alleges occurred during the term

of the license agreements," id. at *18, and "the Court . . . grants summary judgment in

favor of the defendants on the breach of contract claim as it pertains to claimed

breaches during the agreements' terms," id. at *21. Similarly, at the end of the opinion,

the Court indicated that it granted summary judgment on the claims for trademark

violations and breach of contract "to the extent those claims concern violations that

occurred during the term of the licenses." Id. at 22.

       On April 1, 2020, CME moved under Federal Rule of Civil Procedure 59(e) to

amend the Court's opinion. CME's motion focuses on the just-quoted language in the

opinion.

                                        Discussion

       The rule cited by CME, Federal Rule of Civil Procedure 59(e), applies only to

final judgments. The Court has not entered a final judgment, so Rule 59(e) does not

apply. Rather, CME's motion invokes the Court's inherent authority to reconsider non-



                                             3
final decisions before judgment is entered. "A court has the power to revisit prior

decisions of its own . . . in any circumstance, although as a rule courts should be loathe

to do so in the absence of extraordinary circumstances such as where the initial

decision was 'clearly erroneous and would work a manifest injustice.'" Christianson v.

Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988) (quoting Arizona v. California,

460 U.S. 605, 618 n.8 (1983)). The decision whether to reconsider a previous ruling is

governed by the law of the case doctrine, see Santamarina v. Sears, Roebuck & Co.,

466 F.3d 570, 571–72 (7th Cir. 2006), which creates a presumption against reopening

matters already decided in a case unless there is a compelling reason, such as a

manifest error or a change in the law that reveals the prior ruling was erroneous. See,

e.g., Minch v. City of Chicago, 486 F.3d 294, 301 (7th Cir. 2007).

       CME does not ask the Court to reconsider the finding that it did not properly

assert claims for trademark violations or breach of contract during the terms of the

license agreements, nor does it challenge the Court's decision not to permit an

amendment to the complaint to assert such claims. Instead, CME contends that in view

of the Court's decision that it had not asserted such claims, the Court improperly

granted summary judgment in favor of the defendants on the unasserted claims. CME

asks the Court to amend its opinion or, in the alternative, clarity it.

       The defendants, in turn, contend that the Court did not grant summary judgment

in their favor on unpled legal claims. Instead, they contend, the Court limited the factual

scope of CME's claims to the time period after the license agreements terminated and

properly granted the defendants' cross-motion with regard to those claims as limited.

       The Court agrees that a defendant cannot win summary judgment on a claim the



                                               4
plaintiff never pleaded. See, e.g., Burks v. Wis. Dep't of Transp., 464 F.3d 744, 758

n.15 (7th Cir. 2006); Roby v. Greenlee Textron, Inc., No. 94 C 50294, 1995 WL 767819,

at *5 (N.D. Ill. 1995) (a party "cannot obtain summary judgment on a matter not raised

by the pleadings"). The parties seem to agree on that bottom line, too. But as the Court

has indicated, there is language in its opinion that suggests the Court did grant

summary judgment in the defendants' favor on claims it found CME had never pleaded.

See CME 2, 2020 WL 1042038, at *18, *21–22.

       The Court agrees with CME that it could not appropriately grant summary

judgment against CME on a claim it concluded CME had not asserted. The Court will

amend its opinion to remove the language indicating otherwise and will make it clear

that it did not grant summary judgment against CME on trademark violations and breach

of contract claims for conduct occurring before the license agreements' termination.

Accordingly, it is not necessary for the Court to address CME's alternative request that it

clarify the scope of judgment regarding those claims.

                                       Conclusion

       For the foregoing reasons, the Court grants CME's motion to amend judgment

[dkt. no. 223]. The Court will issue an amended memorandum opinion and order.



                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

Date: April 12, 2020




                                            5
